Exhibit 10.1

 

 

 

 

PURCHASE AND SALE AGREEMENT

AMONG

UNIVERSITY BOULEVARD STORAGE, LLC,

ARDREY KELL STORAGE, LLC,

HYDRAULIC ROAD STORAGE, LLC

AS SELLERS

AND

SST IV ACQUISITIONS, LLC,

AS PURCHASER

DATED OCTOBER 16, 2019

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page No.

ARTICLE 1  Basic Information

1

 

Section 1.2

Closing Costs

2

 

Section 1.3

Notice Addresses:

5

ARTICLE 2  Property

5

 

Section 2.1

Property

5

ARTICLE 3  Earnest Money

6

 

Section 3.1

Deposit and Investment of Earnest Money

6

 

Section 3.2

Independent Consideration

7

 

Section 3.3

Form; Failure to Deposit

7

 

Section 3.4

Disposition of Earnest Money

7

ARTICLE 4  Due Diligence

7

 

Section 4.1

Due Diligence Materials To Be Delivered

7

 

Section 4.2

Due Diligence Materials To Be Made Available

8

 

Section 4.3

Physical Due Diligence

9

 

Section 4.4

Due Diligence/Termination Right

9

 

Section 4.5

Return of Documents and Reports

10

 

Section 4.6

Service Contracts

10

 

Section 4.7

Proprietary Information; Confidentiality

10

 

Section 4.8

No Representation or Warranty by Sellers

11

 

Section 4.9

Purchaser's Responsibilities

11

 

Section 4.10

Purchaser's Agreement to Indemnify

11

 

Section 4.11

Purchase Price Allocation

11

ARTICLE 5  Title and Survey

12

 

Section 5.1

Title Commitment

12

 

Section 5.2

New or Updated Survey

12

 

Section 5.3

Title Review

12

 

Section 5.4

Delivery of Title Policy at Closing

12

ARTICLE 6  Operations and Risk of Loss

13

 

Section 6.1

Ongoing Operations

13

 

Section 6.2

Damage

13

 

Section 6.3

Condemnation

14

 

Section 6.4

Noncompetition

14

 

Section 6.5

On-Site Manager Apartments

14

 

Section 6.6

Truck Rental Agreement

14

 

Section 6.7

No Back-Up Contracts

14

ARTICLE 7  Closing

15

 

Section 7.1

Closing

15

 

Section 7.2

Conditions to Parties' Obligation to Close

15

 

Section 7.3

Sellers' Deliveries in Escrow

15

 

Section 7.4

Purchaser's Deliveries in Escrow

16

 

Section 7.5

Closing Statements

16

 

Section 7.6

Purchase Price

17

 

Section 7.7

Possession

17

 

Section 7.8

Delivery of Books and Records

17

 

Section 7.9

Notice to Tenants

17

 

--------------------------------------------------------------------------------

 

ARTICLE 8  Prorations, Deposits, Commissions

17

 

Section 8.1

Prorations

17

 

Section 8.2

Sales and Other Taxes

16

 

Section 8.3

Closing Costs

18

 

Section 8.4

Final Adjustment After Closing

18

 

Section 8.5

Tenant Deposits

18

 

Section 8.6

Commissions

18

ARTICLE 9  Representations and Warranties

18

 

Section 9.1

Sellers' Representations and Warranties

18

 

Section 9.2

Purchaser's Representations and Warranties

19

 

Section 9.3

Survival of Representations and Warranties

20

ARTICLE 10  Default and Remedies

21

 

Section 10.1

Sellers' Remedies

21

 

Section 10.2

Purchaser's Remedies

21

 

Section 10.3

Attorneys' Fees

22

 

Section 10.4

Other Expenses

22

ARTICLE 11  Disclaimers, Release and Indemnity

22

 

Section 11.1

Disclaimers By Sellers

22

 

Section 11.2

Sale "As Is, Where Is"

22

 

Section 11.3

Sellers Released from Liability

23

 

Section 11.4

"Hazardous Materials" Defined

24

 

Section 11.5

Survival

24

ARTICLE 12  Miscellaneous

24

 

Section 12.1

Parties Bound; Assignment

24

 

Section 12.2

Headings

24

 

Section 12.3

Invalidity and Waiver

25

 

Section 12.4

Governing Law

25

 

Section 12.5

Survival

25

 

Section 12.6

Entirety and Amendments

25

 

Section 12.7

Time

25

 

Section 12.8

Confidentiality; Press Releases

25

 

Section 12.9

No Electronic Transactions

25

 

Section 12.10

Notices

26

 

Section 12.11

Construction

26

 

Section 12.12

Calculation of Time Periods

26

 

Section 12.13

Execution in Counterparts

26

 

Section 12.14

No Recordation

26

 

Section 12.15

Further Assurances

26

 

Section 12.16

Intentionally Omitted.

27

 

Section 12.17

ERISA

27

 

Section 12.18

No Third Party Beneficiary

27

 

Section 12.19

Reporting Person

27

 

Section 12.20

Mandatory Arbitration

27

 

Section 12.21

Like-Kind Exchange

27

 

Section 12.22

Cooperation with Purchaser’s Auditors and SEC Filing Requirements

27

 

 

 

 

 

--------------------------------------------------------------------------------

 

LIST OF DEFINED TERMS

Page No.

 

 

Additional Earnest Money

1

Additional Property Information

8

Agreement

1

Assignment

16

Broker

2

Casualty Notice

13

CERCLA

23

Closing

15

Closing Date

2

Code

20

Deed

15

Due Diligence Termination Notice

9

Earnest Money

1

Effective Date

2

ERISA

20

Escrow Agent

2

Exchange

27

Hazardous Material

24

Hazardous Materials

24

Hazardous Substance

24

Improvements

5

Independent Consideration

7

Initial Earnest Money

1

Inspection Period

2

Intangible Personal Property

6, 2

Land

5

Lease Files

8

Leases

6

License Agreements

6

Material Damage

14

Materially Damaged

14

Natural Gas Liquids

24

OFAC

19, 20

Operating Statements

8

Permitted Exceptions

12

Permitted Outside Parties

10

Petroleum

24

Plan

20

Pollutant or Contaminant

24

Property

5

Property Documents

9

Property Information

7

Proposed Purchase Price Allocation

11

Purchase Price

1

Purchaser

1

Real Property

5

Rent Roll

7

Report

10

Reports

10

Seller

1

Seller's Representatives

20

 



1

--------------------------------------------------------------------------------

 

Service Contracts

6

Survey

12

Survival Period

20

Tangible Personal Property

6

Taxes

17

Tenant Receivables

17

Title and Survey Review Period

2

Title Commitment

12

Title Commitment Delivery Date

2

Title Company

2

Title Policy

12

to Seller's knowledge

20

to the best of Seller's knowledge

20

 

 

 

2

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT
[University Boulevard Self Storage, located in Charlotte, Mecklenburg County,
North Carolina]

[Ardrey Kell Self Storage, located in Charlotte, Mecklenburg County, North
Carolina]

[Charlottesville Self Storage, located in Charlottesville, Albemarle County,
Virginia]

This Purchase and Sale Agreement (this "Agreement") is made and entered into by
and among Purchaser and Sellers.

RECITALS

A.Defined terms are indicated by initial capital letters.  Defined terms shall
have the meaning set forth herein, whether or not such terms are used before or
after the definitions are set forth.

B.Purchaser desires to purchase the Property and Sellers desire to sell the
Property, all upon the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual terms, provisions, covenants and
agreements set forth herein, as well as the sums to be paid by Purchaser to
Sellers, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Purchaser and Sellers agree as follows:

ARTICLE 1
Basic Information

1.1.1     Sellers:

UNIVERSITY BOULEVARD STORAGE, LLC, a South Carolina limited liability company
(“University Boulevard Seller”), ARDREY KELL STORAGE, LLC, a South Carolina
limited liability company (“Ardrey Kell Seller”), and HYDRAULIC ROAD STORAGE,
LLC, a South Carolina limited liability company (“Hydraulic Road Seller” and,
together with University Boulevard Seller and Ardrey Kell Seller, collectively,
the “Sellers”)

 

1.1.2     Purchaser:

SST IV ACQUISITIONS, LLC, a Delaware limited liability company

 

1.1.3     Purchase Price:  

$51,000,000.00 allocated in accordance with the following table:

 

Property

Purchase Price Allocation

University Boulevard

$11,900,000.00

Ardrey Kell

$18,400,000.00

Hydraulic Road

$20,700,000.00

1.1.4     Earnest Money:

$400,000.00 (the "Initial Earnest Money"), including interest thereon, to be
deposited in accordance with Section 3.1 below, to be increased by $800,000.00
(the "Additional Earnest Money") to $1,200,000.00, plus interest thereon,
pursuant to Section 3.1.  

1.1.5     Title Company:

Fidelity National Title Insurance Company

555 S. Flower St., Suite 4420 

Los Angeles, California 90071 

Attn: Jessica Avila

Telephone number: (213) 452-713

E-mail: jessica.avila@fnf.com

 

I-1

--------------------------------------------------------------------------------

 

1.1.6     Escrow Agent:

Fidelity National Title Insurance Company

555 S. Flower St., Suite 4420 

Los Angeles, California 90071 

Attn: Jessica Avila

Telephone number: (213) 452-713

E-mail: jessica.avila@fnf.com

 

1.1.7     Broker:

Eastdil Secured, L.L.C.

2000 K. Street, NW 

Suite 300 

Washington, DC 20006 

Attention:  Mark  R. Owen

Telephone: 202-302-3395

E-mail: mowen@eastdilsecured.com

 

1.1.8     Effective Date:

The date on which this Agreement is executed by the latter to sign of Purchaser
or Sellers, as indicated on the signature page of this Agreement, unless
executed by both parties on the same date in which event it shall be such same
date.  If the execution date is left blank by either Purchaser or Sellers, the
Effective Date shall be the execution date inserted by the other party.

1.1.9     Title Commitment Delivery Date:

The date which is ten (10) days after the Effective Date.

1.1.10   Title and Survey Review Period:

The period ending twenty (20) days after Purchaser's receipt of the initial
Title Commitment and the Survey, but in any event not later than Friday, October
18, 2019.

1.1.11   Inspection Period:

The period beginning on September 17, 2019, and ending forty (40) days
thereafter at 5:00 p.m. Orlando, Florida time on Monday, October 28, 2019.

1.1.12   Closing Date:

Tuesday, November 5, 2019.

Section 1.2Closing Costs.  Closing costs shall be allocated and paid as follows:

 

As to the University Boulevard Property:

 

 

COST

RESPONSIBLE PARTY

Title Commitment required to be delivered pursuant to Section 5.1.

Purchaser

Premium for Title Policy required to be delivered pursuant to Section 5.4.

Purchaser

Premium for any upgrade of Title Policy for any additional coverage and any
endorsements desired by Purchaser, any inspection fee charged by the Title
Company, tax certificates, municipal and utility lien certificates, and any
other customary Title Company charges

Purchaser

Costs of Survey and/or any revisions, modifications or recertifications thereto

Purchaser

Costs for UCC searches

Purchaser

Recording fees for the Deed at Closing and any mortgage taxes

Purchaser

Recording fees related to modifications or releases of existing title
encumbrances

University Boulevard Seller

Any deed taxes, documentary stamps, transfer taxes, intangible taxes or other
similar taxes, fees or assessments imposed upon the transfer of the Property
(excluding recording fees)

University Boulevard Seller

 

I-2

--------------------------------------------------------------------------------

 

Any escrow fee charged by Escrow Agent for holding the Earnest Money or
conducting the Closing

Purchaser: ½

University Boulevard

Seller: ½

Real Estate Sales Commission to Broker

University Boulevard Seller

All other customary closing costs

The party incurring the same

 

As to the Ardrey Kell Property:

 

 

COST

RESPONSIBLE PARTY

Title Commitment required to be delivered pursuant to Section 5.1.

Purchaser

Premium for Title Policy required to be delivered pursuant to Section 5.4.

Purchaser

Premium for any upgrade of Title Policy for any additional coverage and any
endorsements desired by Purchaser, any inspection fee charged by the Title
Company, tax certificates, municipal and utility lien certificates, and any
other customary Title Company charges

Purchaser

Costs of Survey and/or any revisions, modifications or recertifications thereto

Purchaser

Costs for UCC searches

Purchaser

Recording fees for the Deed at Closing and any mortgage taxes

Purchaser

Recording fees related to modifications or releases of existing title
encumbrances

Ardrey Kell Seller

Any deed taxes, documentary stamps, transfer taxes, intangible taxes or other
similar taxes, fees or assessments imposed upon the transfer of the Property
(excluding recording fees)

Ardrey Kell Seller

 

Any escrow fee charged by Escrow Agent for holding the Earnest Money or
conducting the Closing

Purchaser: ½

Ardrey Kell Seller: ½

Real Estate Sales Commission to Broker

Ardrey Kell Seller

All other customary closing costs

The party incurring the same

 

As to the Hydraulic Road Property:

 

 

COST

RESPONSIBLE PARTY

Title Commitment required to be delivered pursuant to Section 5.1.

Purchaser

Premium for Title Policy required to be delivered pursuant to Section 5.4.

Purchaser

Premium for any upgrade of Title Policy for any additional coverage and any
endorsements desired by Purchaser, any inspection fee charged by the Title
Company, tax certificates, municipal and utility lien certificates, and any
other customary Title Company charges

Purchaser

Costs of Survey and/or any revisions, modifications or recertifications thereto

Purchaser

Costs for UCC searches

Purchaser

Recording fees for the Deed at Closing and any mortgage taxes

Purchaser

Recording fees related to modifications or releases of existing title
encumbrances

Hydraulic Road Seller

Any deed taxes, documentary stamps, transfer taxes, intangible taxes or other
similar taxes, fees or assessments imposed upon the transfer of the Property
(excluding recording fees)

Purchaser pay State transfer tax (Va. Code Ann. §58.1-801) and Local transfer
tax (Va. Code Ann. § 58.1-814) and Hydraulic Road Seller pays Grantor taxes and
fees (Va. Code Ann. § 58.1-802).

 

I-3

--------------------------------------------------------------------------------

 

Any escrow fee charged by Escrow Agent for holding the Earnest Money or
conducting the Closing

Purchaser: ½

Hydraulic Road Seller:

½

Real Estate Sales Commission to Broker

Hydraulic Road Seller

All other customary closing costs

The party incurring the same

 

Section 1.3Notice Addresses:

Purchaser:

SST IV Acquisitions, LLC

10 Terrace Road 

Ladera Ranch, California 92694 

Attention:  H. Michael Schwartz

Telephone:  949 429-6600

Email: hms@smartstop.com

 

Copy to:

SST IV Acquisitions, LLC

8235 Douglas Avenue, #815 

Dallas, Texas 75225 

Attn: Wayne Johnson

Telephone: (214) 217-9797

E-mail: wjohnson@smartstop.com

 

With an additional copy to:

Mastrogiovanni Mersky & Flynn, P.C.
2001 Bryan Street, Suite 1250Dallas, Texas 75201
Attn:  Charles Mersky, Esq.
Telephone:  (214) 922-8800

E-mail: cmersky@mastromersky.com

 

Sellers:

University Boulevard Storage, LLC

Ardrey Kell Storage, LLC

Hydraulic Road Storage, LLC

1213 Lady Street, Suite 300Columbia, South Carolina 29201
Attn:  Walter Taylor, Bill Theus,
Ty Colpini, and David Ellison
Email:  wtaylor@taylortheus.com
Email:  btheus@taylortheus.com
Email:  tcolpini@taylortheus.com
Email:  dellison@taylortheus.com

 

 

Copies to:

Haynsworth, Sinkler & Boyd
1201 Main Street, 22nd Floor
Columbia, South Carolina 29201
Attn:  John Langford, Esq.
Email:  jlangford@hsblawfirm.com

 

 

 

 

 

 

 

 

ARTICLE 2
Property

Section 2.1Property.  Subject to the terms and conditions of this Agreement,
Sellers agree to sell to Purchaser, and Purchaser agrees to purchase from
Sellers, the following properties (individually, the “University Boulevard
Property”, the “Ardrey Kell Property”, and the “Hydraulic Road Property”, and
collectively, the "Property"):

2.1.1Real Property.  The land described in Exhibit A-1 through A-3 attached
hereto (the "Land"), together with (a) all improvements located thereon
("Improvements"), (b)  all right, title and interest of Sellers, if any, in and
to the rights, benefits, privileges, easements, tenements, hereditaments, and
appurtenances thereon or in anywise appertaining thereto, and (c) without
warranty, all right, title, and interest of Sellers, if any, in and to all
strips and gores and any land lying in the bed of any street, road or alley,
open or proposed, adjoining the Land (collectively, the "Real Property").

2.1.2Leases.  All of Sellers’ right, title and interest in all leases of the
Real Property (other than License Agreements), including leases which may be
made by Sellers after the Effective Date and prior to Closing as permitted by
this Agreement (the "Leases").

I-4

--------------------------------------------------------------------------------

 

2.1.3Tangible Personal Property.  All of Sellers’ right, title and interest in
the equipment, machinery, furniture, furnishings, supplies and other tangible
personal property, if any, owned by Sellers and now or hereafter located in and
used in connection with the operation, ownership or management of the Real
Property, including those items set forth on Exhibit G hereto, but specifically
excluding any items of personal property owned or leased by Sellers’ property
manager or tenants at or on the Real Property and further excluding any items of
personal property owned by third parties and leased to Sellers (collectively,
the "Tangible Personal Property").

2.1.4Intangible Personal Property.  All of Sellers’ right, title and interest,
if any, without warranty, in all intangible personal property related to the
Real Property and the Improvements, including, without limitation: all trade
names and trade marks associated with the Real Property and the Improvements,
including Seller's rights and interests, if any, in the names “University City
Self Storage”, “University City Storage Center”, “Ardrey Kell Self Storage”,
“Ardrey Kell Storage Center”, “Hydraulic Road Self Storage”, and “Hydraulic Road
Storage Center”; the plans and specifications and other architectural and
engineering drawings for the Improvements, if any (to the extent owned by
Sellers and assignable without cost to Sellers); contract rights related to
those service contracts assumed by Purchaser pursuant to Section 4.6 below, if
any, but not including Leases or License Agreements (collectively, the "Service
Contracts") (but only to the extent assignable without cost to Sellers and
Sellers’ obligations thereunder are expressly assumed by Purchaser pursuant to
this Agreement); warranties (to the extent owned by Sellers and assignable
without cost to Sellers); governmental permits, approvals and licenses, if any
(to the extent owned by Sellers and assignable without cost to Sellers);
telephone exchange numbers (to the extent owned by Sellers and assignable
without cost to Sellers); the goodwill, reputation and prestige associated with
the Real Property ("Goodwill"); the internet related property rights owned by
Sellers and relating to the Property set forth on Exhibit H hereto, but
expressly excluding any internet websites hosted or owned by Sellers’ property
manager (all of the items described in this Section 2.1.4 collectively referred
to as the "Intangible Personal Property").  Tangible Personal Property and
Intangible Personal Property shall not include (a) any appraisals or other
economic evaluations of, or projections with respect to, all or any portion of
the Property, including, without limitation, budgets prepared by or on behalf of
Sellers or any affiliate of Sellers, (b) any documents, materials or information
which are subject to attorney/client, work product or similar privilege, which
constitute attorney communications with respect to the Property and/or Sellers,
or which are subject to a confidentiality agreement, and (c) any trade name,
mark or other identifying material that includes the names “Taylor/Theus” or any
derivative thereof.

2.1.5License Agreements.  All of Sellers’ right, title and interest in and to
all agreements (other than Leases), if any, for the leasing or licensing of
rooftop space or equipment, telecommunications equipment, cable access and other
space, equipment and facilities that are located on or within the Real Property
and generate income  to Sellers as the owner of the Real Property (the "License
Agreements").  Anything in this Agreement to the contrary notwithstanding,
Purchaser shall assume at Closing the obligations of the "lessor" or "licensor"
under all License Agreements provided by Sellers to Purchaser prior to the
Effective Date pursuant to Section 4.1.6 below, some or all of which may be
non-cancelable.

ARTICLE 3
Earnest Money

Section 3.1Deposit and Investment of Earnest Money.  Within three business days
after the Effective Date, Purchaser shall deposit the Initial Earnest Money with
Escrow Agent.  If upon the expiration of the Inspection Period, this Agreement
is still in force and effect, Purchaser shall, no later than the third business
day following the expiration of the Inspection Period, deposit the Additional
Earnest Money, if any, as specified in Section 1.1.4 above, with Escrow
Agent.  Escrow Agent shall invest the Earnest Money in government insured
interest-bearing accounts satisfactory to Sellers and Purchaser, shall not
commingle the Earnest Money with any funds of Escrow Agent or others, and shall
promptly provide Purchaser and Sellers with confirmation of the investments
made.  Such account shall have no penalty for early withdrawal, and Purchaser
accepts all risks with regard to such account.

Section 3.2Independent Consideration.  If Purchaser elects to terminate this
Agreement for any reason and is entitled to receive a return of the Earnest
Money pursuant to the terms hereof, the Escrow Agent shall first disburse to
Sellers One Hundred and No/100 Dollars ($100.00) of the Earnest Money as
independent

I-5

--------------------------------------------------------------------------------

 

consideration for Sellers’ performance under this Agreement ("Independent
Consideration"), which shall be retained by Sellers in all instances.

Section 3.3Form; Failure to Deposit.  The Earnest Money shall be in the form of
a certified or cashier's check or the wire transfer to Escrow Agent of
immediately available U.S. federal funds.  If Purchaser fails to timely deposit
any portion of the Earnest Money within the time periods required, Sellers may
terminate this Agreement by written notice to Purchaser at any time prior to the
actual receipt by Escrow Agent of such deposit from Purchaser, in which event
any Earnest Money that has previously been deposited by Purchaser with Escrow
Agent shall be immediately delivered to Sellers and thereafter the parties
hereto shall have no further rights or obligations hereunder, except for rights
and obligations which, by their terms, survive the termination hereof.

Section 3.4Disposition of Earnest Money.  The Earnest Money shall be applied as
a credit to the Purchase Price at Closing.  However, if Purchaser elects to
terminate this Agreement (i) prior to the expiration of the Inspection Period
pursuant to Section 4.4, or (ii) pursuant to Section 5.3 by delivery of a Title
Termination Notice, then Escrow Agent shall pay the entire Earnest Money (less
the Independent Consideration) to Purchaser one business day following receipt
of the Due Diligence Termination Notice or Title Termination Notice, as
applicable, from Purchaser (as long as the current investment can be liquidated
and disbursed in one business day).  No notice to Escrow Agent from Sellers, or
other consent of Sellers, shall be required for the release of the Earnest Money
to Purchaser by Escrow Agent if Purchaser terminates this Agreement pursuant to
Section 4.4 or Section 5.3.  In the event of a termination of this Agreement by
either Sellers or Purchaser for any reason other than pursuant to Section 4.4 or
Section 5.3, Escrow Agent is authorized to deliver the Earnest Money to the
party hereto entitled to same pursuant to the terms hereof on or before the
tenth business day following receipt by Escrow Agent and the non-terminating
party of written notice of such termination from the terminating party, unless
the other party hereto notifies Escrow Agent that it disputes the right of the
other party to receive the Earnest Money.  In such event, Escrow Agent shall
interplead the Earnest Money into a court of competent jurisdiction in the
county in which the Earnest Money has been deposited.  All reasonable attorneys'
fees and costs and Escrow Agent's costs and expenses incurred in connection with
such interpleader shall be assessed against the party that is not awarded the
Earnest Money, or if the Earnest Money is distributed in part to both parties,
then in the inverse proportion of such distribution.

ARTICLE 4
Due Diligence

Section 4.1Due Diligence Materials To Be Delivered.  Prior to the Effective
Date, Sellers have delivered or made available to Purchaser the following (the
"Property Information"):

4.1.1Rent Roll.  A current rent roll ("Rent Roll") for the Property utilizing
Sellers’ standard form;

4.1.2Financial Information.  Copy of operating statements and a summary of
capital expenditures pertaining to the Property for the 12 months preceding the
Effective Date or such lesser period as Sellers have owned the Property
("Operating Statements");

4.1.3Tax Statements.  Copy of ad valorem tax statements relating to the Property
for the current tax period;

4.1.4Title and Survey.  Copy of Sellers’ most current title insurance
information and survey of the Property;

4.1.5Service Contracts.  A list of Service Contracts, together with copies
thereof;

4.1.6License Agreements.  A list of any License Agreements, together with copies
thereof;

I-6

--------------------------------------------------------------------------------

 

4.1.7Environmental Reports.  A copy of any environmental report relating to the
Property and prepared for the benefit of each Seller;

4.1.8Loss Run Reports.  A copy of a casualty loss run report from Sellers’
insurance provider for claim activity pertaining to the Property for the 24
months preceding the Effective Date or such lesser period as Sellers have owned
the Property;

4.1.9Other Reports.  A copy of any ACM, soils, seismic, flood and zoning reports
relating to the Property and prepared for the benefit of each Seller; and

4.1.10Licenses, Permits and Certificates of Occupancy.  Licenses, permits and
certificates of occupancy relating to the Property.

Except for the Rent Roll contemplated in Section 4.1.1, Sellers’ obligations to
deliver the items listed in this Section 4.1 shall be limited to the extent such
items are in the possession of Sellers or their property management company.

Section 4.2Due Diligence Materials To Be Made Available.  To the extent such
items are in Sellers’ possession and control, Sellers shall make available to
Purchaser for Purchaser's review, at Sellers’ option at either the offices of
Sellers’ property manager or at the Property, the following items and
information (the "Additional Property Information") on or before the Effective
Date, and Purchaser at its expense shall have the right to make copies of same:

4.2.1Lease Files.  The lease files for all tenants, including the Leases,
amendments, guaranties, any letter agreements and assignments which are then in
effect ("Lease Files");

4.2.2Maintenance Records and Warranties.  Maintenance work orders for the 12
months preceding the Effective Date and warranties, if any, on roofs, air
conditioning units, fixtures and equipment;

4.2.3Plans and Specifications.  Building plans and specifications relating to
the Property; and

4.2.4Licenses, Permits and Certificates of Occupancy.  Licenses, permits and
certificates of occupancy relating to the Property.

Section 4.3Physical Due Diligence.  Commencing on the Effective Date and
continuing until the Closing, Purchaser shall have reasonable access to the
Property at all reasonable times during normal business hours, upon appropriate
prior notice to tenants as permitted or required under the Leases, for the
purpose of conducting reasonably necessary tests, including surveys and
architectural, engineering, geotechnical and environmental inspections and tests
as permitted under this Agreement, provided that (a) Purchaser must give Sellers
one full business days' prior telephone or written notice of any such inspection
or test, (b) with respect to (i) any intrusive inspection or test, (ii) any
"Phase II" type testing or investigation or (iii) any testing scope that is
beyond a customary "Phase I" investigation (including, without limitation, any
core sampling, soils testing, vapor testing, air-quality testing, infrared
testing, testing of on-site materials or other similar testing, sampling or
investigation) Purchaser must obtain Sellers’ prior written consent (which
consent may be given, withheld or conditioned in Sellers’ sole discretion),
(c) prior to performing any inspection or test, Purchaser must deliver a
certificate of insurance to Sellers evidencing that Purchaser and its
contractors, agents and representatives have in place reasonable amounts of
commercial general liability insurance and workers compensation insurance for
its activities on the Property in terms and amounts reasonably satisfactory to
Sellers covering any accident arising in connection with the presence of
Purchaser, its contractors, agents and representatives on the Property, which
insurance shall name Sellers as an additional insured thereunder, and (c) all
such tests shall be conducted by Purchaser in compliance with Purchaser's
responsibilities set forth in Section 4.9 below.  Purchaser shall bear the cost
of all such inspections or tests and shall be responsible for and act as the
generator with respect to any wastes generated by those tests.  Subject to the
provisions of Section 4.7 hereof, Purchaser or Purchaser's representatives may
meet with any tenant; provided, however, Purchaser must contact Sellers at least
two full business days in

I-7

--------------------------------------------------------------------------------

 

advance by telephone or in writing to inform Sellers of Purchaser's intended
meeting and to allow Sellers the opportunity to attend such meeting if Sellers
desire.  Subject to the provisions of Section 4.7 hereof, Purchaser or
Purchaser's representatives may meet with any governmental authority for the
sole purpose of gathering information in connection with the transaction
contemplated by this Agreement; provided, however, Purchaser must contact
Sellers at least two full business days in advance by telephone to inform
Sellers of Purchaser's intended meeting and to allow Sellers the opportunity to
attend such meeting if Sellers desire.

Section 4.4Due Diligence/Termination Right.  Purchaser shall have through 5:00
p.m. Orlando, Florida time on the last day of the Inspection Period in which to
(a) examine, inspect, and investigate the Property Information and the
Additional Property Information (collectively, the "Property Documents") and the
Property and, in Purchaser's sole and absolute judgment and discretion,
determine whether the Property is acceptable to Purchaser, (b) obtain all
necessary internal approvals, and (c) satisfy all other contingencies of
Purchaser.  Notwithstanding anything to the contrary in this Agreement,
Purchaser may terminate this Agreement for any reason or no reason by giving
written notice of termination to Sellers and Escrow Agent (the "Due Diligence
Termination Notice") prior to 5:00 p.m. Orlando, Florida time on the last day of
the Inspection Period. In the event that Purchaser obtains an environmental
report (including a Phase II environmental site assessment) from a third-party
service provider that identifies one or more recognized environmental conditions
indicating the presence of Hazardous Materials or should a Phase I environmental
site assessment recommend performance of  a Phase II environmental site
assessment (the "Hazardous Materials Condition"), then Sellers shall be entitled
to terminate this Agreement upon written notice to Purchaser delivered prior to
the expiration of the Inspection Period (the “Environmental Termination
Notice”), in which event the Earnest Money shall be returned to Purchaser, as
described in Section 3.4 above.  If, in Purchaser’s sole and absolute
discretion, Purchaser determines that it desires to consummate the purchase of
the Property contemplated hereby, then Purchaser will give written notice
thereof (the “Closing Notice”) to Sellers, prior to the expiration of the
Inspection Period.  In the event that Purchaser provides Sellers with the
Closing Notice, then Purchaser will be deemed to have waived its termination
rights under this Section 4.4, and the parties will proceed to Closing, subject
to all other terms and conditions of this Agreement.  If Purchaser does not give
Sellers the Closing Notice prior to the expiration of the Inspection Period and
has not previously delivered the Due Diligence Termination Notice, then this
Agreement automatically shall terminate upon the expiration of the Inspection
Period, and, in such event, immediately following written request to the Escrow
Agent from Purchaser, the Escrow Agent shall return all of the Earnest Money to
Purchaser,  without the consent or joinder of Sellers being required and
notwithstanding any contrary instructions which might be provided by Sellers,
and neither party shall have any further rights or obligations hereunder except
as otherwise provided herein..

Section 4.5Return of Documents and Reports.  Upon any termination of this
Agreement (other than arising out of a Seller default hereunder), upon the
written request of Sellers, Purchaser shall provide to Sellers copies of all
third party reports, investigations and studies, other than economic analyses
and other than legal analysis memoranda (collectively, the "Reports" and,
individually, a "Report") prepared for Purchaser in connection with its due
diligence review of the Property, including, without limitation, any and all
Reports involving structural or geological conditions, environmental, hazardous
waste or hazardous substances contamination of the Property, if any, provided
the preparer of such Report consents thereto.  The Reports shall be delivered to
Sellers without any liability to Purchaser and without representation or
warranty from Purchaser as to the completeness or accuracy of the Reports or any
other matter relating thereto.  Purchaser's obligation to deliver to Sellers,
(i) the Property Documents provided by Sellers to Purchaser, and (ii) the
Reports, shall survive the termination of this Agreement but shall not
constitute a condition to any right of Purchaser to a return of the Earnest
Money pursuant to the terms of this Agreement.

Section 4.6Service Contracts.  On or prior to 5:00 p.m. Orlando, Florida time on
the last day of the Inspection Period, Purchaser will advise Sellers in writing
of which Service Contracts it will assume and for which Service Contracts
Purchaser shall require that Sellers deliver written notice of termination at or
prior to Closing.  Sellers shall deliver at Closing notices of termination of
all Service Contracts that are not so assumed, and shall be obligated to pay any
applicable termination fees.  

Section 4.7Proprietary Information; Confidentiality.  Purchaser acknowledges
that the Property Documents are proprietary and confidential and will be
delivered to Purchaser solely to assist Purchaser in determining the feasibility
of purchasing the Property.  Purchaser shall not use the Property Documents for
any

I-8

--------------------------------------------------------------------------------

 

purpose other than as set forth in the preceding sentence.  Purchaser shall not
disclose the contents to any person other than to those persons who are
responsible for determining the feasibility of Purchaser's acquisition of the
Property and who have agreed to preserve the confidentiality of such information
as required hereby (collectively, "Permitted Outside Parties").  At any time and
from time to time, within two business days after Sellers’ request, Purchaser
shall deliver to Sellers a list of all parties to whom Purchaser has provided
any Property Documents or any information taken from the Property
Documents.  Purchaser may disclose such contents as (a) expressly required under
applicable laws or (b) expressly required by appropriate written judicial order,
subpoena or demand issued by a court of competent jurisdiction (but will first
give Sellers written notice of the requirement and will cooperate with Sellers
so that Sellers, at their expense, may seek an appropriate protective order and,
in the absence of a protective order, Purchaser may disclose only such content
as may be necessary to avoid any penalty, sanction, or other adverse
consequence, and Purchaser will use reasonable efforts to secure confidential
treatment of any such content so disclosed).  Purchaser shall not divulge the
contents of the Property Documents and other information except in strict
accordance with the confidentiality standards set forth in this Section 4.7.  In
permitting Purchaser to review the Property Documents or any other information,
Sellers have not waived any privilege or claim of confidentiality with respect
thereto, and no third party benefits or relationships of any kind, either
express or implied, have been offered, intended or created.  As used hereunder,
the term "Permitted Outside Parties" shall not include Sellers’ existing
mortgage lenders and Purchaser shall not deliver to Sellers’ existing mortgage
lenders any information relating to the Property unless approved by Sellers in
writing, in Sellers’ sole and absolute discretion.  

Section 4.8No Representation or Warranty by Sellers.  Purchaser acknowledges
that, except as expressly set forth in this Agreement and in the documents
executed by Sellers at Closing, Sellers have not made and do not make any
warranty or representation regarding the truth, accuracy or completeness of the
Property Documents or the source(s) thereof.  Purchaser further acknowledges
that some if not all of the Property Documents were prepared by third parties
other than Sellers.  Subject to Sellers’ representations and warranties set
forth in this Agreement and in the documents executed by Sellers at Closing,
Sellers expressly disclaims any and all liability for representations or
warranties, express or implied, statements of fact and other matters contained
in such information, or for omissions from the Property Documents, or in any
other written or oral communications transmitted or made available to
Purchaser.  Subject to Sellers’ representations and warranties set forth in this
Agreement and in the documents executed by Sellers at Closing, Purchaser shall
rely solely upon its own investigation with respect to the Property, including,
without limitation, the Property's physical, environmental or economic
condition, compliance or lack of compliance with any ordinance, order, permit or
regulation or any other attribute or matter relating thereto.  Sellers have not
undertaken any independent investigation as to the truth, accuracy or
completeness of the Property Documents and is providing the Property Documents
solely as an accommodation to Purchaser.

Section 4.9Purchaser's Responsibilities.  In conducting any inspections,
investigations or tests of the Property and/or Property Documents, Purchaser and
its agents and representatives shall:  (a) not disturb the tenants or interfere
with their use of the Property pursuant to their respective Leases; (b) not
interfere with the operation and maintenance of the Property; (c) not damage any
part of the Property or any personal property owned or held by any tenant or any
third party; (d) not injure or otherwise cause bodily harm to Sellers or their
agents, guests, invitees, contractors and employees or any tenants or their
guests or invitees; (e) comply with all applicable laws; (f) promptly pay when
due the costs of all tests, investigations, and examinations done with regard to
the Property; (g) not permit any liens to attach to the Real Property by reason
of the exercise of its rights hereunder; and (h) repair any damage to the Real
Property resulting directly or indirectly from any such inspection or tests.

Section 4.10Purchaser's Agreement to Indemnify.  Purchaser hereby agrees to
indemnify, defend and hold Sellers harmless from and against any and all liens,
claims, causes of action, damages, liabilities and expenses (including
reasonable attorneys' fees) arising out of Purchaser's inspections or tests
permitted under this Agreement or any violation of the provisions of Section
4.3, Section 4.7 and Section 4.9; provided, however, the indemnity shall not
extend to protect Sellers from (a) any pre-existing liabilities for matters
merely discovered by Purchaser (i.e., latent environmental contamination) so
long as Purchaser's actions do not aggravate any pre-existing liability of
Sellers or (b) the consequences of any act or omission on the part of Sellers or
any of their agents, contractors, representatives or employees.  Purchaser's
obligations under this Section 4.10 shall survive the termination of this
Agreement and shall survive the Closing.

I-9

--------------------------------------------------------------------------------

 

Section 4.11Purchase Price Allocation.  Prior to the expiration of the
Inspection Period, Purchaser shall provide to Sellers the proposed allocation of
the Purchase Price for each Property among the Land, Improvements, Tangible
Personal Property and Intangible Personal Property (including Goodwill provided
that not more than ten percent (10%) of the Purchase Price may be allocated to
Goodwill) (the "Proposed Purchase Price Allocation") for Sellers’ approval, such
approval not to be unreasonably withheld, conditioned or delayed.  Sellers shall
notify Purchaser in writing whether it approves of the Proposed Purchase Price
Allocation within three business days after Purchaser's submission thereof.  If
Sellers disapprove of such Proposed Purchase Price Allocation, then Sellers
shall notify Purchaser thereof in writing specifying in reasonable detail the
reasons for such disapproval, in which case Purchaser and Sellers shall
negotiate the Proposed Purchase Price Allocation in consideration of Sellers’
objections, and within three business days after such notice, Purchaser shall
revise such Proposed Purchase Price Allocation in accordance with such
negotiations.  If Sellers fail to notify Purchaser in writing that it
disapproves of the Proposed Purchase Price Allocation within three business days
after the submission thereof, then Sellers shall be deemed to have approved the
Proposed Purchase Price Allocation.

ARTICLE 5
Title and Survey

Section 5.1Title Commitment.  Purchaser shall cause to be prepared, with a copy
delivered to Sellers, on or before the Title Commitment Delivery Date: (a) a
current commitment for title insurance or preliminary title report (the "Title
Commitment") issued by the Title Company, in the amount of the Purchase Price
and on an ALTA Standard Form commitment, with Purchaser as the proposed insured,
and (b) copies of all documents of record referred to in the Title Commitment as
exceptions to title to the Property.

Section 5.2New or Updated Survey.  Purchaser may elect to obtain a new survey or
revise, modify, or re-certify an existing survey ("Survey") as necessary in
order for the Title Company to delete the survey exception from the Title Policy
or to otherwise satisfy Purchaser's objectives.

Section 5.3Title Review.  During the Title and Survey Review Period, Purchaser
shall review title to the Property as disclosed by the Title Commitment and the
Survey, and shall notify Sellers in writing of any title matters which are
unacceptable to Purchaser, in its sole discretion (the “Title Objection
Notice”).  Sellers shall have no obligation to cure any such title objections
except for financing liens of an ascertainable amount, mechanics liens and
judgment liens, created by, under or through Sellers, which liens Sellers shall
cause to be released at or prior to Closing (with Sellers having the right to
apply the Purchase Price or a portion thereof for such purpose), and Sellers
shall deliver the Property free and clear of any such liens; provided, however,
that Sellers additionally shall be obligated to remove any encumbrances that
arise by, through or under Sellers and that do not appear on the Title
Commitment or Survey until after the expiration of the Title and Survey Review
Period.  Sellers may notify Purchaser in writing (the “Seller Response Notice”)
within two (2) business days following Sellers’ receipt of the Title Objection
Notice of which title objections Sellers agree to cure.  In the event that
Sellers do not elect to cure all of Purchaser’s title objections or Sellers do
not provide a Seller Response Notice, then Purchaser shall have the right to
terminate this Agreement upon written notice to Seller (the “Title Termination
Notice”) delivered within two (2) business day following Purchaser’s receipt of
the Seller Response Notice (or within two (2) business days following the period
within which Sellers were to respond should Sellers not deliver the Seller
Response Notice), whereupon the Earnest Money shall be delivered to
Purchaser.  Sellers further agree to remove any exceptions or encumbrances to
title which are voluntarily created by, under or through Sellers after the
Effective Date without Purchaser's prior written consent, which may be granted
or withheld in Purchaser’s sole discretion.  The term "Permitted Exceptions"
shall mean: (i) the specific exceptions (excluding exceptions that are part of
the promulgated title insurance form) in the Title Commitment that the Title
Company has not agreed to remove from the Title Commitment as of the end of the
Title and Survey Review Period and that Sellers are not required to remove as
provided above; (ii) matters created by, through or under Purchaser; (iii) items
shown on the Survey which have not been removed as of the end of the Inspection
Period (or if Purchaser does not obtain a Survey, all matters that a current,
accurate survey of the Property would show); (iv) real estate taxes not yet due
and payable; and (v) rights of tenants under the Leases and rights of tenants or
licensees under License Agreements.

Section 5.4Delivery of Title Policy at Closing.  In the event that the Title
Company does not issue at Closing, or unconditionally commit at Closing to
issue, to Purchaser, an owner's title policy in accordance with

I-10

--------------------------------------------------------------------------------

 

the Title Commitment, insuring Purchaser's title to the Property in the amount
of the Purchase Price, subject only to the standard exceptions and exclusions
from coverage contained in such policy and the Permitted Exceptions (the "Title
Policy"), Purchaser shall have the right to terminate this Agreement, in which
case the Earnest Money shall be immediately returned to Purchaser and the
parties hereto shall have no further rights or obligations, other than those
that by their terms survive the termination of this Agreement.

ARTICLE 6
Operations and Risk of Loss

Section 6.1Ongoing Operations.  From the Effective Date through Closing:

6.1.1Leases, Service Contracts and License Agreements.  Sellers will perform
their respective obligations under the Leases, Service Contracts and License
Agreements.

6.1.2New Contracts.  Except as provided in Section 6.1.4, Sellers will not enter
into any contract that will be an obligation affecting the Property subsequent
to the Closing, except contracts entered into in the ordinary course of business
that are terminable without cause and without the payment of any termination
penalty on not more than 30 days' prior notice.

6.1.3Maintenance of Improvements; Removal of Personal Property.  Subject to
Section 6.2 and Section 6.3, Sellers shall maintain or cause the tenants under
the Leases to maintain all Improvements substantially in their present condition
(ordinary wear and tear and casualty excepted) and in a manner consistent with
Sellers’ maintenance of the Improvements during Sellers’ period of
ownership.  Sellers will not remove any Tangible Personal Property except as may
be required for necessary repair or replacement, and replacement shall be of
approximately equal quality and quantity as the removed item of Tangible
Personal Property.

6.1.4Leasing.  Sellers shall use reasonable efforts to negotiate new leases for
unrented storage units in the Improvements and/or Lease renewals for rented
storage units in the Improvements and shall maintain an advertising and
marketing program for storage units in the Improvements consistent with Sellers’
past practices at the Property.  Except for amendments of Leases entered into
pursuant to renewal notices mailed prior to the Effective Date, unless Purchaser
agrees otherwise in writing, any new Leases or renewals of existing Leases for
such storage units entered into by Sellers after the Effective Date until the
Closing or earlier termination of this Agreement shall be on Sellers’ standard
lease form for the Property.  In all cases, Sellers shall retain the discretion
to set rent rates, concessions and other terms of occupancy, provided Sellers
shall only enter into new Leases or renewals in the ordinary course of business
taking into account Sellers’ then-current good faith evaluation of market
conditions.  At Closing, Sellers shall deliver any vacant self-storage units and
parking spaces in broom-clean condition consistent with Sellers’ maintenance of
the Improvements during Sellers’ period of ownership.

6.1.5Insurance.  From the Effective Date through and including the Closing Date,
Sellers agrees to keep the Property insured for its replacement cost under its
current policies against fire and other hazards covered by extended coverage
endorsement and carry commercial general liability insurance against claims for
bodily injury, death and property damage occurring in, on or about the Property,
in an amount not less than Three Million and no/100 Dollars ($3,000,000.00) on a
per Property basis, and to pay all premiums for such insurance prior to the
applicable due dates.

Section 6.2Damage.  If prior to Closing any Property is damaged by fire or other
casualty requiring repairs in excess of $25,000.00 to repair,  Sellers shall
estimate the cost to repair and the time required to complete repairs and will
provide Purchaser written notice of Sellers’ estimation (the "Casualty Notice")
as soon as reasonably possible after the occurrence of the casualty.

6.2.1Material.  In the event of any Material Damage to or destruction of the
Property or any portion thereof prior to Closing, Purchaser may, at its option,
terminate this Agreement by delivering written notice to Sellers on or before
the expiration of 30 days after the date Sellers deliver the Casualty Notice to
Purchaser (and if necessary, the Closing Date shall be extended to give the
parties the full thirty-day period to make such election).  Upon any such
termination, the Earnest Money shall be returned to Purchaser and the parties
hereto shall have no

I-11

--------------------------------------------------------------------------------

 

further rights or obligations hereunder, other than those that by their terms
survive the termination of this Agreement.  If Purchaser does not elect to
terminate this Agreement within said 30-day period, then the parties shall
proceed under this Agreement and close on schedule (subject to extension of
Closing as provided above), and as of Closing Sellers shall assign to Purchaser,
without representation or warranty by or recourse against Sellers, all of
Sellers’ rights in and to any resulting insurance proceeds (including any rent
loss insurance applicable to any period on and after the Closing Date) due
Sellers as a result of such damage or destruction and Purchaser shall assume
full responsibility for all needed repairs, and Purchaser shall receive a credit
at Closing for any deductible amount under such insurance policies as well as
the amount of any uninsured loss.  For the purposes of this Agreement, "Material
Damage" and "Materially Damaged" means damage which, in Sellers’ reasonable
estimation, exceeds $250,000.00 to repair.

6.2.2Not Material.  If the Property is not Materially Damaged, then neither
Purchaser nor Sellers shall have the right to terminate this Agreement, and
Sellers shall, at their option, either (a) repair the damage before the Closing
in a manner reasonably satisfactory to Purchaser (and if necessary, Sellers may
extend the Closing Date up to 30 days to complete such repairs), or (b) credit
Purchaser at Closing for the reasonable cost to complete the repair (in which
case Sellers shall retain all insurance proceeds and Purchaser shall assume full
responsibility for all needed repairs).

Section 6.3Condemnation.  If proceedings in eminent domain are instituted with
respect to the Property or any portion thereof, Purchaser may, at its option, by
written notice to Sellers given within ten days after Sellers notify Purchaser
of such proceedings (and if necessary the Closing Date shall be automatically
extended to give Purchaser the full ten-day period to make such election),
either:  (a) terminate this Agreement, in which case the Earnest Money shall be
immediately returned to Purchaser and the parties hereto shall have no further
rights or obligations, other than those that by their terms survive the
termination of this Agreement, or (b) proceed under this Agreement, in which
event Sellers shall, at the Closing, assign to Purchaser its entire right, title
and interest in and to any condemnation award, and Purchaser shall have the sole
right after the Closing to negotiate and otherwise deal with the condemning
authority in respect of such matter.  If Purchaser does not give Seller written
notice of its election within the time required above, then Purchaser shall be
deemed to have elected option (b) above.

Section 6.4Noncompetition.  Sellers agree and covenant with Purchaser that from
the Closing Date until the earlier of the date which is (a) 36 months following
the Closing Date, or (b) the date on which Purchaser sells, transfers or conveys
all or substantially all of the Property to any person or entity that is not an
Affiliate of Purchaser, neither Sellers nor any Affiliate of Sellers shall
expand an existing or develop a new self-storage center and/or self-storage unit
facility located within a three-mile radius of the Property, or commence or
otherwise take any action in furtherance thereof, or participate in or fund any
such transaction.  The foregoing restriction shall not prohibit Sellers or their
Affiliates from owning or purchasing an existing self-storage unit facility
located within a three-mile radius of the Property, so long as the facility is
not expanded to add additional square footage.  As used in this Section 6.4,
"Affiliate" means an entity which, directly or indirectly, is in Control of, is
Controlled by, or is under common Control with Sellers or Purchaser, as
applicable, and "Control" means, with respect to Sellers or Purchaser, as
applicable, the ownership of more than 10% of the equity interests in such
entity, or the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of the Controlled entity.  The
provisions of this Section 6.4 shall survive the Closing.

Section 6.5No Back-Up Contracts.  Sellers agree not to enter into a purchase and
sale agreement for the sale of all or any portion of the Property (other than
this Agreement) from the Effective Date until the earlier of (a) the Closing or
(b) a termination of this Agreement.

ARTICLE 7
Closing

Section 7.1Closing.  The consummation of the transaction contemplated herein
("Closing") shall occur on the Closing Date at the offices of Escrow Agent (or
such other location as may be mutually agreed upon by Sellers and
Purchaser).  Funds shall be deposited into and held by Escrow Agent in a closing
escrow account with a bank satisfactory to Purchaser and Sellers.  Upon
satisfaction or completion of all closing conditions and deliveries,

I-12

--------------------------------------------------------------------------------

 

the parties shall direct Escrow Agent to immediately record and deliver the
closing documents to the appropriate parties and make disbursements according to
the closing statements executed by Sellers and Purchaser.

Section 7.2Conditions to Parties' Obligation to Close.  In addition to all other
conditions set forth herein, the obligation of Sellers, on the one hand, and
Purchaser, on the other hand, to consummate the transactions contemplated
hereunder are conditioned upon the following:

7.2.1Representations and Warranties.  The other party's representations and
warranties contained herein shall be true and correct in all material respects
as of the Effective Date and the Closing Date, except for representations and
warranties made as of, or limited by, a specific date, which will be true and
correct in all material respects as of the specified date or as limited by the
specified date;

7.2.2Deliveries.  As of the Closing Date, the other party shall have tendered
all deliveries to be made at Closing; and

7.2.3Actions, Suits, etc.  There shall exist no pending actions, suits,
arbitrations, claims, attachments, proceedings, assignments for the benefit of
creditors, insolvency, bankruptcy, reorganization or other proceedings, against
the other party that would prevent the other party from performing its
obligations under this Agreement.

So long as a party is not in default hereunder, if any condition to such party's
obligation to proceed with the Closing hereunder has not been satisfied as of
the Closing Date (or such earlier date as is provided herein), subject to any
applicable notice and cure periods provided in Section 10.1 and Section 10.2,
such party may, in its sole discretion, (i) terminate this Agreement by
delivering written notice to the other party on or before the Closing Date (or
such earlier date as is provided herein), or (ii) elect to close (or to permit
any such earlier termination deadline to pass) notwithstanding the
non-satisfaction of such condition, in which event such party shall be deemed to
have waived any such condition.  In the event such party elects to close (or to
permit any such earlier termination deadline to pass), notwithstanding the
non-satisfaction of such condition, said party shall be deemed to have waived
said condition, and there shall be no liability on the part of any other party
hereto for breaches of representations and warranties of which the party
electing to close had actual knowledge at the Closing.

Section 7.3Sellers’ Deliveries in Escrow.  As of or prior to the Closing Date,
Sellers shall deliver in escrow to Escrow Agent the following:

7.3.1Deed.  Special warranty deeds in the form of Exhibit B-1 to B-3 hereto,
executed and acknowledged by the applicable Seller, conveying to Purchaser
Sellers’ interest in and to the Real Property, subject only to the Permitted
Exceptions (the "Deed");

7.3.2Bill of Sale, Assignment and Assumption.  A Bill of Sale, Assignment and
Assumption of Leases and Contracts in the form of Exhibit C attached hereto (the
"Assignment"), executed by each Seller, vesting in Purchaser, without warranty,
Sellers’ right, title and interest in and to the property described therein free
of any claims;

7.3.3Conveyancing or Transfer Tax Forms or Returns.  Such conveyancing or
transfer tax forms or returns, if any, as are required to be delivered or signed
by Sellers by applicable state and local law in connection with the conveyance
of the Real Property;

7.3.4FIRPTA.  A Foreign Investment in Real Property Tax Act affidavit in the
form of Exhibit D hereto executed by each Seller;

7.3.5Authority.  Evidence of the existence, organization and authority of each
Seller and of the authority of the persons executing documents on behalf of
Sellers reasonably satisfactory to the underwriter for the Title Policy;

I-13

--------------------------------------------------------------------------------

 

7.3.6Rent Roll.  Rent Roll dated not earlier than two business days prior to the
Closing Date; and

7.3.7Additional Documents.  Any additional documents that Escrow Agent or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Sellers or result in any new or additional obligation, covenant,
representation or warranty of Sellers under this Agreement beyond those
expressly set forth in this Agreement).

Section 7.4Purchaser's Deliveries in Escrow.  As of or prior to the Closing
Date, Purchaser shall deliver in escrow to Escrow Agent the following:

7.4.1Bill of Sale, Assignment and Assumption.  The Assignment, executed by
Purchaser;

7.4.2Conveyancing or Transfer Tax Forms or Returns.  Such conveyancing or
transfer tax forms or returns, if any, as are required to be delivered or signed
by Purchaser by applicable state and local law in connection with the conveyance
of the Real Property;

7.4.3Authority.  Evidence of the existence, organization and authority of
Purchaser and of the authority of the persons executing documents on behalf of
Purchaser reasonably satisfactory to the underwriter for the Title Policy; and

7.4.4Additional Documents.  Any additional documents that Escrow Agent or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Purchaser or result in any new or additional obligation, covenant,
representation or warranty of Purchaser under this Agreement beyond those
expressly set forth in this Agreement).

Section 7.5Closing Statements.  As of or prior to the Closing Date, Sellers and
Purchaser shall deposit with Escrow Agent executed closing statements consistent
with this Agreement in the form agreed upon with Escrow Agent.  A separate
closing statement shall be prepared for each Property.

Section 7.6Purchase Price.  At or before 3:00 p.m. Central Time on the Closing
Date, Purchaser shall deliver to Escrow Agent the Purchase Price, less the
Earnest Money that is applied to the Purchase Price, plus or minus applicable
prorations, in immediate, same-day U.S. federal funds wired for credit into
Escrow Agent's escrow account.  In the event that Escrow Agent is unable to
deliver good funds to each Seller or its designee on the Closing Date, then the
closing statements and related prorations will be revised as necessary.

Section 7.7Possession.  Sellers shall deliver possession of the Property to
Purchaser at the Closing subject only to the Permitted Exceptions.

Section 7.8Delivery of Books and Records.  After the Closing, Sellers shall
deliver to the offices of Purchaser's property manager or to the Real Property
to the extent in Sellers’ or its property manager's possession or control: Lease
Files; License Agreements; maintenance records and warranties; plans and
specifications; licenses, permits and certificates of occupancy; copies or
originals of all books and records of account, contracts, and copies of
correspondence with tenants and suppliers; all advertising materials; booklets;
and keys.

Section 7.9Notice to Tenants.  Sellers and Purchaser shall each execute, and
Purchaser shall deliver to each tenant immediately after the Closing, a notice
regarding the sale in substantially the form of Exhibit E attached hereto, or
such other form as may be required by applicable state law.  This obligation on
the part of Purchaser shall survive the Closing.

I-14

--------------------------------------------------------------------------------

 

ARTICLE 8
Prorations, Deposits, Commissions

Section 8.1Prorations.  At Closing, the following items shall be prorated as of
the date of Closing with all items of income and expense for the Property being
borne by Purchaser from and after (and including) the date of Closing:  (i)
Tenant Receivables (defined below) and other income and rents that have been
collected by Sellers as of Closing; (ii) prepaid expenses paid by Sellers under
the Service Contracts; and (iii) real and personal property ad valorem taxes
("Taxes”).  Specifically, the following shall apply to such prorations and to
post-Closing collections of Tenant Receivables:

8.1.1Taxes.  If Taxes for the year of Closing are not known or cannot be
reasonably estimated, Taxes shall be prorated based on Taxes for the year prior
to Closing.

8.1.2Utilities.  Purchaser shall take all steps necessary to effectuate the
transfer of all utilities to its name as of the Closing Date, and where
necessary, post deposits or escrows with the utility companies.  Sellers shall
ensure that all utility meters are read as of the Closing Date.  Sellers shall
be entitled to recover any and all deposits, escrows, bonds or letters of credit
held by any utility company, owner's association or any quasi-governmental
authority as of the Closing Date.

8.1.3Tenant Receivables.  Rents due from tenants under Leases and from tenants
or licensees under License Agreements (collectively, "Tenant Receivables") and
not collected by Sellers as of Closing shall prorated as follows:  Tenant
Receivables that are from 0-30 days past due as of the Closing Date will be
credited to Sellers at Closing and all other Tenant Receivables that are 31 or
more days past due at Closing are assigned and apportioned to Purchaser (without
proration at Closing).

Section 8.2Sales and Other Taxes.   Purchaser shall be liable for any retail
sales or use tax imposed in respect of the sale of any Tangible Personal
Property or Intangible Personal Property effected pursuant to this Agreement.

Section 8.3Closing Costs.  Closing costs shall be allocated between Sellers and
Purchaser in accordance with Section 1.2.

Section 8.4Final Adjustment After Closing.  If final bills are not available or
cannot be issued prior to Closing for any item being prorated under Section 8.1,
including Taxes, then Purchaser and Sellers agree to reprorate such items based
upon final bills as soon as such bills are available, final adjustment to be
made as soon as reasonably possible after the Closing.  Payments in connection
with the final adjustment shall be due within 30 days of written notice.  All
such rights and obligations shall survive the Closing.

Section 8.5Tenant Deposits.  All tenant and licensee security deposits collected
and not applied by Sellers (and interest thereon if required by law or contract)
shall be transferred or credited to Purchaser at Closing.  As of the Closing,
Purchaser shall assume Sellers’ obligations related to tenant and licensee
security deposits, but only to the extent they are credited or transferred to
Purchaser.

Section 8.6Commissions.  Sellers shall be responsible to Broker for a real
estate sales commission at Closing (but only in the event of a Closing in strict
accordance with this Agreement) in accordance with a separate agreement between
Sellers and Broker.  Broker may share its commission with any other licensed
broker involved in this transaction, but the payment of the commission by
Sellers to Broker shall fully satisfy any obligations of Seller to pay a
commission hereunder.  Under no circumstances shall Sellers owe a commission or
other compensation directly to any other broker, agent or person.  Any
cooperating broker shall not be an affiliate, subsidiary or related in any way
to Purchaser.  Other than as stated above in this Section 8.6, Sellers and
Purchaser each represent and warrant to the other that no real estate brokerage
commission is payable to any person or entity in connection with the transaction
contemplated hereby on account of the actions of such party, and each agrees to
and does hereby indemnify and hold the other harmless against the payment of any
commission to any other person or entity claiming by, through or under Sellers
or Purchaser, as applicable.  This indemnification shall extend to any and all

I-15

--------------------------------------------------------------------------------

 

claims, liabilities, costs and expenses (including reasonable attorneys' fees
and litigation costs) arising as a result of such claims and shall survive the
Closing.

ARTICLE 9
Representations and Warranties

Section 9.1Sellers’ Representations and Warranties.  Sellers represents and
warrants to Purchaser that:

9.1.1Organization and Authority.  Each Seller has been duly organized, is
validly existing, and is in good standing in the state in which it was
formed.  Each Seller has the full right and authority and has obtained any and
all consents required to enter into this Agreement and to consummate or cause to
be consummated the transactions contemplated hereby.  This Agreement has been,
and all of the documents to be delivered by each Seller at the Closing will be,
authorized and executed and constitute, or will constitute, as appropriate, the
valid and binding obligation of each Seller, enforceable in accordance with
their terms.  

9.1.2Conflicts and Pending Actions.  There is no agreement to which any Seller
is a party or, to Sellers’ knowledge, that is binding on any Seller which is in
conflict with this Agreement.  To Sellers’ knowledge, there is no action or
proceeding pending or threatened against any Seller or relating to any Property,
which challenges or impairs any Seller's ability to execute or perform its
respective obligations under this Agreement.

9.1.3Tenant Leases, Service Contracts and License Agreements.  To Sellers’
knowledge, as of the Effective Date, the Lease Files contain all of the
Leases.  To Sellers’ knowledge, the list of Service Contracts and License
Agreements to be delivered to Purchaser pursuant to this Agreement will be
correct and complete as of the date of its delivery.

9.1.4Notices from Governmental Authorities.  Sellers have not received from any
governmental authority written notice of any violation of any laws applicable
(or alleged to be applicable) to the Real Property, or any part thereof, that
has not been corrected, except as may be reflected by the Property Documents.

9.1.5Prohibited Persons and Transactions.  Neither Sellers nor any of their
respective affiliates, nor any of their respective partners, members,
shareholders or other equity owners, and none of their respective employees,
officers, directors, representatives or agents is, nor will they become, a
person or entity with whom U.S. persons or entities are restricted from doing
business under regulations of the Office of Foreign Assets Control ("OFAC") of
the Department of the Treasury (including those named on OFAC's Specially
Designated Nationals and Blocked Persons List) or under any statute, executive
order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and will not engage in any
dealings or transactions or be otherwise associated with such persons or
entities.

9.1.6Non-Foreign Person.  No Seller is a “foreign person” within the meaning of
Sections 1445 and 7701 of the Internal Revenue Code of 1986, as amended.

9.1.7Parties in Possession.  No person known to Sellers is entitled to occupy
the Property except pursuant to leases or rental agreements for self-storage
units located at the Property as may change from day-to-day or the apartment
manager units.

9.1.8Management Agreement.  The management agreement between Sellers and Extra
Space Management, Inc., a Utah corporation, Seller's property manager, will be
terminated at Closing, and Sellers will pay the termination fee therefor, with
evidence of such termination, executed by Sellers and such property manager, to
be provided by Sellers to Purchaser at Closing.

I-16

--------------------------------------------------------------------------------

 

9.1.9Rent Roll.  The Rent Roll, as the same is updated by Sellers at Closing, is
and shall be in the form historically used by Sellers in its operation of the
Property.

9.1.10No Unpaid Bills.  At Closing there will be no unpaid bills or claims in
connection with any repair of the Property by or on behalf of Sellers that could
result in the filing of a lien against the Property.

Section 9.2Purchaser's Representations and Warranties.  Purchaser represents and
warrants to Sellers that:

9.2.1Organization and Authority.  Purchaser has been duly organized and is
validly existing as a limited liability company in good standing in the State of
Delaware and is, or at Closing will be, qualified to do business in the state in
which the Real Property is located.  Purchaser has the full right and authority
and has obtained any and all consents required to enter into this Agreement and
to consummate or cause to be consummated the transactions contemplated
hereby.  This Agreement has been, and all of the documents to be delivered by
Purchaser at the Closing will be, authorized and properly executed and
constitute, or will constitute, as appropriate, the valid and binding obligation
of Purchaser, enforceable in accordance with their terms.

9.2.2Conflicts and Pending Action.  There is no agreement to which Purchaser is
a party or to Purchaser's actual knowledge binding on Purchaser which is in
conflict with this Agreement.  To Purchaser’s actual knowledge, there is no
action or proceeding pending or, to Purchaser's actual knowledge, threatened
against Purchaser which challenges or impairs Purchaser's ability to execute or
perform its obligations under this Agreement.

9.2.3ERISA.  Purchaser is not an employee benefit plan (a "Plan") subject to the
Employee Retirement Income Security Act of 1974, as amended ("ERISA"), or
Section 4975 of the Internal Revenue Code of 1986, as amended (the "Code"),
Purchaser's assets do not constitute "plan assets" within the meaning of the
"plan asset regulations" (29.C.F.R. Section 2510.3-101), and Purchaser's
acquisition of the Property will not constitute or result in a non-exempt
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.

9.2.4Prohibited Persons and Transactions.  Neither Purchaser nor any of its
affiliates, nor any of their respective partners, members, shareholders or other
equity owners, and none of their respective employees, officers, directors,
representatives or agents is, nor will they become, a person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
the OFAC of the Department of the Treasury (including those named on OFAC's
Specially Designated Nationals and Blocked Persons List) or under any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and Purchaser is not
and will not knowingly engage in any dealings or transactions or be otherwise
associated with such persons or entities.  Notwithstanding the foregoing, the
representations set forth in this Section 9.2.4 are limited to the actual
knowledge of Purchaser insofar as they relate to any shareholder or employee of
any affiliate of Purchaser, and such shareholder’s employees, officers,
directors, representatives or agents.  

Section 9.3Survival of Representations and Warranties.  The representations and
warranties set forth in this Article 9 are made as of the Effective Date and are
remade as of the Closing Date and shall not be deemed to be merged into or
waived by the instruments of Closing, but shall survive the Closing for a period
of six months (the "Survival Period").  Terms such as "to Sellers’ knowledge,"
"to the best of Sellers’ knowledge" or like phrases mean the actual present and
conscious awareness or knowledge of Tyler Colpini ("Sellers’ Representatives"),
without any duty of inquiry or investigation; provided that so qualifying
Sellers’ knowledge shall in no event give rise to any personal liability on the
part of Sellers’ Representatives, or any of them, or any other officer or
employee of Sellers, on account of any breach of any representation or warranty
made by Sellers herein; provided further, however, that Sellers represent and
warrant that Tyler Colpini is familiar with the day to day operation of the
Property and is the individual within Seller’s business organization most
knowledgeable with respect to the substance of Sellers’ representations and
warranties set forth in Section 9.1 above.  Said terms do not include
constructive knowledge, imputed knowledge, or knowledge Sellers or such persons
do not have but could have obtained through further investigation or
inquiry.  No broker, agent, or party other than Sellers is authorized to make
any representation or warranty for or on behalf of Sellers.  Each party shall
have the right to bring an action

I-17

--------------------------------------------------------------------------------

 

against the other following Closing on the breach of a representation or
warranty hereunder, but only on the following conditions:  (a) the party
bringing the action for breach first learns of the breach after Closing and
files such action within the Survival Period, and (b) neither party shall have
the right to bring a cause of action for a breach of a representation or
warranty unless the damage to such party on account of such breach (individually
or when combined with damages from other breaches) equals or exceeds
$25,000.00.  Neither party shall have any liability after Closing for the breach
of a representation or warranty hereunder of which the other party hereto had
actual knowledge as of Closing.  Notwithstanding any other provision of this
Agreement, any agreement contemplated by this Agreement, or any rights which
Purchaser might otherwise have at law, equity, or by statute, whether based on
contract or some other claim, Purchaser agrees that any liability of each Seller
to Purchaser following Closing will be limited to $500,000.00.  In order to
provide Purchaser with a source of recovery for Sellers’ post-closing
liabilities under this Agreement and the documents executed by Sellers at
Closing, each Seller shall and hereby agrees to maintain a Tangible Net Worth
(defined below) of at least $500,000.00 at all times during the Survival Period,
and thereafter until the resolution and payment in full of any claim brought
against a Seller by Purchaser during the Survival Period which remains
unresolved upon the expiration of the Survival Period. As used herein, "Tangible
Net Worth" means the excess of total assets over total liabilities, in each case
as determined in accordance with sound accounting principles consistently
applied, excluding, however, from the determination of total assets all assets
which would be classified as intangible assets, including goodwill, licenses,
patents, trademarks, trade names, copyrights, and franchises.  The provisions of
this Section 9.3 shall survive the Closing.  Any breach of a representation or
warranty that occurs prior to Closing shall be governed by Article 10.  

ARTICLE 10
Default and Remedies

Section 10.1Sellers’ Remedies.  If Purchaser fails to consummate the purchase of
the Property pursuant to this Agreement or otherwise defaults on its obligations
hereunder at or prior to Closing for any reason except failure by Sellers (or
any party comprising Sellers), to perform hereunder, or if prior to Closing any
one or more of Purchaser's representations or warranties are breached in any
material respect, and such default or breach is not cured by the earlier of the
third (3rd) business day after written notice thereof from Sellers or the
Closing Date (except no notice or cure period shall apply if Purchaser fails to
timely consummate the purchase of the Property or the timely payment of the
Purchase Price hereunder), Sellers shall be entitled, as its sole and exclusive
remedy (except as provided in Section 4.10, Section 8.6, Section 10.3 and
Section 10.4 hereof), to terminate this Agreement and recover the Earnest Money
as liquidated damages and not as penalty, in full satisfaction of claims against
Purchaser hereunder.  Sellers and Purchaser agree that Sellers’ damages
resulting from Purchaser's default are difficult, if not impossible, to
determine and the Earnest Money is a fair estimate of those damages which has
been agreed to in an effort to cause the amount of such damages to be certain.

Section 10.2Purchaser's Remedies.  If Sellers or any party comprising Sellers
fails to consummate the sale of all or any portion of the Property pursuant to
this Agreement or otherwise defaults on its obligations hereunder at or prior to
Closing for any reason except failure by Purchaser to perform hereunder, or if
prior to Closing any one or more of Sellers’ representations or warranties are
breached in any material respect, and such default or breach is not cured by the
earlier of the third (3rd) business day after written notice thereof from
Purchaser or the Closing Date (except no notice or cure period shall apply if
Sellers or any party comprising Sellers fails to consummate the sale of all or
any portion of the Property hereunder), Purchaser shall elect, as its sole
remedy, either to (a) terminate this Agreement by giving Sellers timely written
notice of such election prior to or at Closing and recover the Earnest Money,
plus receive reimbursement from Sellers for any and all out of pocket costs
incurred by Purchaser or any affiliate of Purchaser in connection with this
Agreement or the transaction contemplated hereby not to exceed the sum of Fifty
Thousand and no/100 Dollars ($50,000.00), (b) enforce specific performance to
consummate the sale of the Property hereunder, or (c) waive said failure or
breach and proceed to Closing without any reduction in the Purchase
Price.  Notwithstanding anything herein to the contrary, Purchaser shall be
deemed to have elected to terminate this Agreement under Section 10.2(a) above
if Purchaser fails to deliver to Sellers written notice of its intent to file a
claim or assert a cause of action for specific performance against Sellers on or
before ten business days following the scheduled Closing Date or, having given
such notice, fails to file a lawsuit asserting such claim or cause of action in
the county or counties in which the Property is located within two months
following the scheduled Closing Date.  Purchaser's remedies shall be limited to
those described in this Section 10.2 and Section 8.6, Section 10.3 and Section
10.4 hereof.  IN NO EVENT SHALL SELLERS’ DIRECT

I-18

--------------------------------------------------------------------------------

 

OR INDIRECT PARTNERS, SHAREHOLDERS, OWNERS OR AFFILIATES, ANY OFFICER, DIRECTOR,
EMPLOYEE OR AGENT OF THE FOREGOING, OR ANY AFFILIATE OR CONTROLLING PERSON
THEREOF HAVE ANY LIABILITY FOR ANY CLAIM, CAUSE OF ACTION OR OTHER LIABILITY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE PROPERTY, WHETHER BASED ON
CONTRACT, COMMON LAW, STATUTE, EQUITY OR OTHERWISE.

Section 10.3Attorneys' Fees.  In the event either party hereto employs an
attorney in connection with claims by one party against the other arising from
the operation of this Agreement, the non-prevailing party shall pay the
prevailing party all reasonable fees and expenses, including reasonable
attorneys' fees, incurred in connection with such claims.

Section 10.4Other Expenses.  If this Agreement is terminated due to the default
of a party, then the defaulting party shall pay any reasonable and customary
fees or charges due to Escrow Agent for holding the Earnest Money as well as any
reasonable and customary escrow cancellation fees or charges and any reasonable
and customary fees or charges due to the Title Company for preparation and/or
cancellation of the Title Commitment.

ARTICLE 11
Disclaimers, Release and Indemnity

Section 11.1Disclaimers By Sellers.  Except as expressly set forth in this
Agreement and in the documents executed by Sellers at Closing, it is understood
and agreed that Sellers and Sellers’ agents or employees have not at any time
made and are not now making, and they specifically disclaim, any warranties,
representations or guaranties of any kind or character, express or implied, with
respect to the Property, including, but not limited to, warranties,
representations or guaranties as to (a) matters of title (other than Sellers’
special warranty of title to be contained in the Deed), (b) environmental
matters relating to the Property or any portion thereof, including, without
limitation, the presence of Hazardous Materials in, on, under or in the vicinity
of the Property, (c) geological conditions, including, without limitation,
subsidence, subsurface conditions, water table, underground water reservoirs,
limitations regarding the withdrawal of water, and geologic faults and the
resulting damage of past and/or future faulting, (d) whether, and to the extent
to which the Property or any portion thereof is affected by any stream (surface
or underground), body of water, wetlands, flood prone area, flood plain,
floodway or special flood hazard, (e) drainage, (f) soil conditions, including
the existence of instability, past soil repairs, soil additions or conditions of
soil fill, or susceptibility to landslides, or the sufficiency of any
undershoring, (g) the presence of endangered species or any environmentally
sensitive or protected areas, (h) zoning or building entitlements to which the
Property or any portion thereof may be subject, (i) the availability of any
utilities to the Property or any portion thereof including, without limitation,
water, sewage, gas and electric, (j) usages of adjoining property, (k) access to
the Property or any portion thereof, (l) the value, compliance with the plans
and specifications, size, location, age, use, design, quality, description,
suitability, structural integrity, operation, title to, or physical or financial
condition of the Property or any portion thereof, or any income, expenses,
charges, liens, encumbrances, rights or claims on or affecting or pertaining to
the Property or any part thereof, (m) the condition or use of the Property or
compliance of the Property with any or all past, present or future federal,
state or local ordinances, rules, regulations or laws, building, fire or zoning
ordinances, codes or other similar laws, (n) the existence or non-existence of
underground storage tanks, surface impoundments, or landfills, (o) any other
matter affecting the stability and integrity of the Property, (p) the potential
for further development of the Property, (q) the merchantability of the Property
or fitness of the Property for any particular purpose, (r) the truth, accuracy
or completeness of the Property Documents, (s) tax consequences, or (t) any
other matter or thing with respect to the Property.

Section 11.2Sale "As Is, Where Is".  Purchaser acknowledges and agrees that upon
Closing, Sellers shall sell and convey to Purchaser and Purchaser shall accept
the Property "AS IS, WHERE IS, WITH ALL FAULTS," except to the extent expressly
provided otherwise in this Agreement and any document executed by Sellers and
delivered to Purchaser at Closing.  Except as expressly set forth in this
Agreement and in the documents executed by Sellers at Closing, Purchaser has not
relied and will not rely on, and Sellers have not made and are not liable for or
bound by, any express or implied warranties, guarantees, statements,
representations or information pertaining to the Property or relating thereto
(including specifically, without limitation, Property information packages
distributed with respect to the Property) made or furnished by Sellers, or any
property manager, real estate broker, agent or third party representing or
purporting to represent Sellers, to whomever made or given, directly or

I-19

--------------------------------------------------------------------------------

 

indirectly, orally or in writing.  Purchaser represents that it is a
knowledgeable, experienced and sophisticated purchaser of real estate and that,
except as expressly set forth in this Agreement, it is relying solely on its own
expertise and that of Purchaser's consultants in purchasing the Property and
shall make an independent verification of the accuracy of any documents and
information provided by Sellers.  Purchaser will conduct such inspections and
investigations of the Property as Purchaser deems necessary, including, but not
limited to, the physical and environmental conditions thereof, and shall rely
upon same.  By failing to terminate this Agreement prior to the expiration of
the Inspection Period, Purchaser acknowledges that Sellers have afforded
Purchaser a full opportunity to conduct such investigations of the Property as
Purchaser deemed necessary to satisfy itself as to the condition of the Property
and the existence or non-existence or curative action to be taken with respect
to any Hazardous Materials on or discharged from the Property, and will rely
solely upon same and not upon any information provided by or on behalf of
Sellers or their agents or employees with respect thereto, other than such
representations, warranties and covenants of Seller as are expressly set forth
in this Agreement and in the documents executed by Sellers at Closing.  Upon
Closing, subject to Sellers’ representations and warranties set forth in this
Agreement and in the documents executed by Sellers at Closing, Purchaser shall
assume the risk that adverse matters, including, but not limited to, adverse
physical or construction defects or adverse environmental, health or safety
conditions, may not have been revealed by Purchaser's inspections and
investigations.  Purchaser hereby represents and warrants to Sellers
that:  (a) Purchaser is represented by legal counsel in connection with the
transaction contemplated by this Agreement; and (b) Purchaser is purchasing the
Property for business, commercial, investment or other similar purpose and not
for use as Purchaser's residence.  Purchaser waives any and all rights or
remedies it may have or be entitled to, deriving from disparity in size or from
any significant disparate bargaining position in relation to Sellers.

Section 11.3Sellers Released from Liability.  Purchaser acknowledges that it
will have the opportunity to inspect the Property during the Inspection Period,
and during such period, observe its physical characteristics and existing
conditions and the opportunity to conduct such investigation and study on and of
the Property and adjacent areas as Purchaser deems necessary, and, subject to
Sellers’ representations and warranties set forth in this Agreement and in the
documents executed by Sellers at Closing, Purchaser hereby FOREVER RELEASES AND
DISCHARGES Sellers from all responsibility and liability, including without
limitation, liabilities under the Comprehensive Environmental Response,
Compensation and Liability Act Of 1980 (42 U.S.C. Sections 9601 et seq.), as
amended ("CERCLA"), the Resource Conservation and Recovery Act (42 U.S.C.
Section 9601 et seq.), as amended, and the Oil Pollution Act (33 U.S.C. Section
2701 et seq.) regarding the condition, valuation, salability or utility of the
Property, or its suitability for any purpose whatsoever (including, but not
limited to, with respect to the presence in the soil, air, structures and
surface and subsurface waters, of Hazardous Materials or other materials or
substances that have been or may in the future be determined to be toxic,
hazardous, undesirable or subject to regulation and that may need to be
specially treated, handled and/or removed from the Property under current or
future federal, state and local laws, regulations or guidelines, and any
structural and geologic conditions, subsurface soil and water conditions and
solid and hazardous waste and Hazardous Materials on, under, adjacent to or
otherwise affecting the Property).  Subject to Sellers’ representations and
warranties set forth in this Agreement and in the documents executed by Sellers
at Closing, Purchaser further hereby WAIVES (and by Closing this transaction
will be deemed to have WAIVED) any and all objections and complaints (including,
but not limited to, federal, state and local statutory and common law based
actions, and any private right of action under any federal, state or local laws,
regulations or guidelines to which the Property is or may be subject, including,
but not limited to, CERCLA) concerning the physical characteristics and any
existing conditions of the Property.  Subject to Sellers’ representations and
warranties set forth in this Agreement and in the documents executed by Sellers
at Closing, Purchaser further hereby assumes the risk of changes in applicable
laws and regulations relating to past, present and future environmental
conditions on the Property and the risk that adverse physical characteristics
and conditions, including, without limitation, the presence of Hazardous
Materials or other contaminants, may not have been revealed by its
investigation.

Section 11.4"Hazardous Materials" Defined.  For purposes hereof, "Hazardous
Materials" means "Hazardous Material," "Hazardous Substance," "Pollutant or
Contaminant," and "Petroleum" and "Natural Gas Liquids," as those terms are
defined or used in Section 101 of CERCLA, and any other substances regulated
because of their effect or potential effect on public health and the
environment, including, without limitation, PCBs, lead paint, asbestos, urea
formaldehyde, radioactive materials, putrescible materials, and infectious
materials.

Section 11.5Intentionally Omitted.

I-20

--------------------------------------------------------------------------------

 

Section 11.6Survival.  The terms and conditions of this Article 11 shall
expressly survive the Closing, and not merge with the provisions of any closing
documents.

Purchaser acknowledges and agrees that the disclaimers and other agreements set
forth herein are an integral part of this Agreement and that Sellers would not
have agreed to sell the Property to Purchaser for the Purchase Price without the
disclaimers and other agreements set forth above.

ARTICLE 12
Miscellaneous

Section 12.1Parties Bound; Assignment.  This Agreement, and the terms,
covenants, and conditions herein contained, shall inure to the benefit of and be
binding upon the heirs, personal representatives, successors, and assigns of
each of the parties hereto.  Purchaser may assign its rights under this
Agreement upon the following conditions:  (a) the assignee of Purchaser must be
an entity controlling, controlled by, or under common control with Purchaser,
(b) the assignee of Purchaser shall assume all obligations of Purchaser
hereunder, but Purchaser shall remain primarily liable for the performance of
Purchaser's obligations, (c) a copy of the fully executed written assignment and
assumption agreement shall be delivered to Sellers at least two days prior to
Closing with notice to Sellers of the name and signature block of the assignee
at least five business days prior to Closing, and (d) the requirements in
Section 12.17 are satisfied.  Notwithstanding anything contained in this
Agreement to the contrary, Purchaser shall be entitled to assign this Agreement,
without Sellers’ consent, one or more times, to (i) an affiliate of Purchaser,
(ii) an entity in which SmartStop OP, L.P., , a Delaware limited partnership,
SmartStop Self Storage REIT, Inc., a Maryland corporation, SS Growth Operating
Partnership II, L.P., a Delaware limited partnership, Strategic Storage Growth
Trust II, Inc., a Maryland corporation, Strategic Storage Trust IV, Inc., a
Maryland corporation, and/or Strategic Storage Operating Partnership IV, L.P., a
Delaware limited partnership, or an affiliate of any of the foregoing, has a
direct or indirect ownership interest, (iii) a real estate investment trust of
which Purchaser or an affiliate of Purchaser is the external advisor, or (iv) a
Delaware statutory trust of which Purchaser or an affiliate of Purchaser is the
signatory trustee; provided, however, that, until the consummation of the
Closing, no such assignment shall release or relieve Purchaser of any liability
hereunder.  Additionally, Purchaser shall be entitled to assign its rights to
acquire each of the three (3) properties comprising the Property to separate
assignees.

Section 12.2Headings.  The article, section, subsection, paragraph and/or other
headings of this Agreement are for convenience only and in no way limit or
enlarge the scope or meaning of the language hereof.

Section 12.3Invalidity and Waiver.  If any portion of this Agreement is held
invalid or inoperative, then so far as is reasonable and possible the remainder
of this Agreement shall be deemed valid and operative, and, to the greatest
extent legally possible, effect shall be given to the intent manifested by the
portion held invalid or inoperative.  The failure by either party to enforce
against the other any term or provision of this Agreement shall not be deemed to
be a waiver of such party's right to enforce against the other party the same or
any other such term or provision in the future.

Section 12.4Governing Law.  This Agreement shall, in all respects, be governed,
construed, applied, and enforced in accordance with the law of the state in
which the Real Property is located.

Section 12.5Survival.  The provisions of this Agreement that contemplate
performance after the Closing and the obligations of the parties not fully
performed at the Closing (other than any unfulfilled closing conditions which
have been waived or deemed waived by the other party) shall survive the Closing
and shall not be deemed to be merged into or waived by the instruments of
Closing.

Section 12.6Entirety and Amendments.  This Agreement embodies the entire
agreement among the parties and supersedes all prior agreements and
understandings relating to the Property.  This Agreement may be amended or
supplemented only by an instrument in writing executed by the party against whom
enforcement is sought.  All Exhibits attached hereto are incorporated herein by
this reference for all purposes.

Section 12.7Time.  Time is of the essence in the performance of this Agreement.

I-21

--------------------------------------------------------------------------------

 

Section 12.8Confidentiality; Press Releases.  Neither Sellers nor Purchaser
shall make any public announcement, press release or disclosure of the
transactions contemplated under this Agreement, nor any information related to
this Agreement, to outside brokers, media or third parties, before or after the
Closing, without the prior written specific consent of the other party, not to
be unreasonably withheld; provided, however, that Purchaser may, subject to the
provisions of Section 4.7, make disclosure of this Agreement to its Permitted
Outside Parties as necessary to perform its obligations hereunder and as may be
required under laws or regulations applicable to Purchaser.  Without limiting
the foregoing requirement for Sellers approval, the name "Taylor/Theus" shall
not be used or referenced in any public announcement, press release or
disclosure relating to the transactions contemplated under this
Agreement.  Purchaser acknowledges and agrees that the use of such name in any
public announcement, press release or disclosure is not accurate and Purchaser
will instruct Purchaser's partners, lenders, investors, brokers, agents,
employees, officers, directors, attorneys and representatives (collectively, the
"Purchaser Parties") to comply with this provision.   Notwithstanding the
foregoing, (i) each party shall be entitled to make disclosures concerning this
Agreement and materials provided hereunder to its lenders, attorneys,
accountants, employees, agents and other service professionals as may be
reasonably necessary in furtherance of the transactions contemplated hereby,
(ii) Purchaser shall be entitled to make disclosures concerning this transaction
and materials provided hereunder to its potential debt and equity sources, and
(iii) each party shall be entitled to make such disclosures concerning this
Agreement and materials provided hereunder as may be necessary to comply with
(a) any court order, (b) the directive of any applicable governmental authority,
or (c) any applicable securities law, rule and/or regulation.  

Section 12.9No Electronic Transactions.  The parties hereby acknowledge and
agree this Agreement shall not be executed, entered into, altered, amended or
modified by electronic means.  Without limiting the generality of the foregoing,
the parties hereby agree the transactions contemplated by this Agreement shall
not be conducted by electronic means, except as specifically set forth in the
"Notices" section of this Agreement.

Section 12.10Notices.  All notices required or permitted hereunder shall be in
writing and shall be served on the parties at the addresses set forth in Section
1.3.  Any such notices shall, unless otherwise provided herein, be given or
served (a) by depositing the same in the United States mail, postage paid,
certified and addressed to the party to be notified, with return receipt
requested, (b) by overnight delivery using a nationally recognized overnight
courier, (c) by personal delivery, or (d) by electronic mail addressed to the
electronic mail address set forth in Section 1.3 for the party to be notified
with a confirmation copy delivered by another method permitted under this
Section 12.10.  Notice given in accordance herewith for all permitted forms of
notice other than by electronic mail, shall be effective upon the earlier to
occur of actual delivery to the address of the addressee or refusal of receipt
by the addressee.  Notice given by electronic mail in accordance herewith shall
be effective upon the entrance of such electronic mail into the information
processing system designated by the recipient's electronic mail address.  Except
for electronic mail notices as described above, no notice hereunder shall be
effective if sent or delivered by electronic means.  In no event shall this
Agreement be altered, amended or modified by electronic mail or electronic
record.  A party's address may be changed by written notice to the other party;
provided, however, that no notice of a change of address shall be effective
until actual receipt of such notice.  Copies of notices are for informational
purposes only, and a failure to give or receive copies of any notice shall not
be deemed a failure to give notice.  Notices given by counsel to the Purchaser
shall be deemed given by Purchaser and notices given by counsel to the Sellers
shall be deemed given by Sellers.

Section 12.11Construction.  The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and agree that the normal rule
of construction - to the effect that any ambiguities are to be resolved against
the drafting party - shall not be employed in the interpretation of this
Agreement or any exhibits or amendments hereto.

Section 12.12Calculation of Time Periods.  Unless otherwise specified, in
computing any period of time described herein, the day of the act or event after
which the designated period of time begins to run is not to be included and the
last day of the period so computed is to be included, unless such last day is a
Saturday, Sunday or legal holiday for national banks in the location where the
Property is located, in which event the period shall run until the end of the
next day which is neither a Saturday, Sunday, or legal holiday.  The last day of
any period of time described herein shall be deemed to end at 5:00 p.m. local
time in the state in which the Real Property is located.

I-22

--------------------------------------------------------------------------------

 

Section 12.13Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of such counterparts shall constitute one Agreement.  To facilitate execution of
this Agreement, the parties may execute and exchange by electronic mail
counterparts of the signature pages, provided that executed originals thereof
are forwarded to the other party on the same day by any of the delivery methods
set forth in Section 12.9 other than electronic mail.

Section 12.14No Recordation.  Without the prior written consent of Sellers,
there shall be no recordation of either this Agreement or any memorandum hereof,
or any affidavit pertaining hereto, and any such recordation of this Agreement
or memorandum or affidavit by Purchaser without the prior written consent of
Sellers shall constitute a default hereunder by Purchaser, whereupon Sellers
shall have the remedies set forth in Section 10.1 hereof.  In addition to any
such remedies, Purchaser shall be obligated to execute an instrument in
recordable form releasing this Agreement or memorandum or affidavit, and
Purchaser's obligations pursuant to this Section 12.14 shall survive any
termination of this Agreement as a surviving obligation.

Section 12.15Further Assurances.  In addition to the acts and deeds recited
herein and contemplated to be performed, executed and/or delivered by either
party at Closing, each party agrees to perform, execute and deliver, but without
any obligation to incur any additional liability or expense, on or after the
Closing any further deliveries and assurances as may be reasonably necessary to
consummate the transactions contemplated hereby or to further perfect the
conveyance, transfer and assignment of the Property to Purchaser.

Section 12.16Scope of Each Seller’s Covenants, Representations and
Warranties.  The parties acknowledge and agree that the covenants,
representations and warranties of the University Boulevard Seller are limited to
the University Boulevard Property, the covenants, representations and warranties
of the Ardrey Kell Seller are limited to the Ardrey Kell Property, and the
covenants, representations and warranties of the Hydraulic Road Seller are
limited to the Hydraulic Road Property.

Section 12.17ERISA.  Under no circumstances shall Purchaser have the right to
assign this Agreement to any person or entity owned or controlled by an employee
benefit plan if Sellers’ sale of the Property to such person or entity would, in
the reasonable opinion of Sellers’ ERISA advisors or consultants, create or
otherwise cause a "prohibited transaction" under ERISA.  In the event Purchaser
assigns this Agreement or transfers any ownership interest in Purchaser, and
such assignment or transfer would make the consummation of the transaction
hereunder a "prohibited transaction" under ERISA and necessitate the termination
of this Agreement then, notwithstanding any contrary provision which may be
contained herein, Sellers shall have the right to terminate this Agreement.

Section 12.18No Third Party Beneficiary.  The provisions of this Agreement and
of the documents to be executed and delivered at Closing are and will be for the
benefit of Sellers and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing.

Section 12.19Reporting Person.  Purchaser and Sellers hereby designate the Title
Company as the "reporting person" pursuant to the provisions of Section 6045(e)
of the Internal Revenue Code of 1986, as amended.

Section 12.20Mandatory Arbitration.  The parties have agreed to submit disputes
to mandatory arbitration in accordance with the provisions of Exhibit F attached
hereto and made a part hereof for all purposes.  Each of Sellers and Purchaser
waives the right to commence an action in connection with this Agreement in any
court and expressly agrees to be bound by the decision of the arbitrator
determined in Exhibit F attached hereto.  The waiver of this Section 12.20 will
not prevent Sellers or Purchaser from commencing an action in any court for the
sole purposes of enforcing the obligation of the other party to submit to
binding arbitration or the enforcement of an award granted by arbitration
herein.

Section 12.21 Like-Kind Exchange.  Purchaser may consummate the purchase of the
Property as part of a so-called like-kind exchange (the "Exchange") pursuant to
§1031 of the Internal Revenue Code of 1986, as amended, provided that
(a) Purchaser shall notify Sellers in writing no later than ten days before
Closing that it intends to consummate this transaction as part of an Exchange,
and shall provide with such notice all material

I-23

--------------------------------------------------------------------------------

 

information relating to the parties and properties to the Exchange; (b) all
costs, fees, and expenses attendant to the Exchange shall be the sole
responsibility of Purchaser, and Purchaser shall indemnify and hold harmless
Sellers from and against any such costs, fees, and expenses; (c) the Closing
shall not be delayed or affected by reason of the Exchange nor shall the
consummation or accomplishment of the Exchange be a condition precedent or
condition subsequent to Purchaser's obligations and covenants under this
Agreement; and (d) Sellers shall not be required to acquire or hold title to any
real property other than the Property for purposes of consummating the
Exchange.  Purchaser agrees to defend, indemnify and hold Sellers harmless from
any liability, damages, or costs, including (without limitation) reasonable
attorneys' fees, that may result from Sellers’ acquiescence to the
Exchange.  Sellers shall not, by this Agreement or acquiescence to the Exchange,
(1) have their rights under this Agreement, including (without limitation) those
that survive Closing, affected or diminished in any manner or (2) be responsible
for compliance with or be deemed to have warranted to Purchaser that the
Exchange in fact complies with §1031 of the Internal Revenue Code of 1986, as
amended.  The terms of this Section shall survive Closing.

Section 12.22Cooperation with Purchaser’s Auditors and SEC Filing
Requirements.  

A.From the Effective Date through and including seventy five (75) days after the
Closing Date, Sellers shall provide to Purchaser (at Purchaser’s expense) copies
of, or shall provide Purchaser access to, the books and records with respect to
the ownership, management, maintenance and operation of the Property and shall
furnish Purchaser with such additional information concerning the same as
Purchaser shall reasonably request and which is in the possession or control of
Sellers, or any of its affiliates, agents, or accountants, to enable Purchaser
or its assignee, to file its or their Form 8-K, if, as and when such filing may
be required by the Securities and Exchange Commission (“SEC”).   At Purchaser’s
sole cost and expense, Sellers shall allow Purchaser’s auditor (BDO USA, LLP or
any successor auditor selected by Purchaser) to conduct an audit of the income
statements of the Property for the calendar year prior to Closing (or to the
date of Closing) and the two (2) prior years, and shall cooperate (at no cost to
Sellers) with Purchaser’s auditor in the conduct of such audit. In addition,
Sellers agree to provide to Purchaser’s auditor a letter of representation
substantially in the form attached hereto as Exhibit I (the “Representation
Letter”) relating to the Property (or separate Representation Letters relating
to each project comprising the Property), and, if requested by such auditor,
historical financial statements for the Property, including income and balance
sheet data for the Property, whether required before or after Closing, but in no
event shall Sellers be required to provide any financial information other than
for the Property. Without limiting the foregoing, (i) Purchaser or its auditor
may audit Sellers’ operating statements of the Property, at Purchaser’s expense,
and Sellers shall provide such documentation as Purchaser or its auditor may
reasonably request in order to complete such audit, (ii) Sellers shall furnish
to Purchaser such financial and other information as may be reasonably required
by Purchaser to make any required filings with the SEC or other governmental
authority; provided, however, that the foregoing obligations of Sellers shall be
limited to providing such information or documentation as may be in the
possession of, or reasonably obtainable by, Sellers,  or their agents and
accountants, at no cost to Sellers, and in the format that Sellers (or
their affiliates, agents or accountants) have maintained such information, (iii)
Sellers and Purchaser acknowledge and agree that the Representation Letter is
not intended to expand, extend, supplement or increase the representations and
warranties made by Sellers to Purchaser pursuant to the terms and provisions of
this Agreement or to expose Sellers to any risk of liability to third parties,
(iv) Purchaser shall promptly reimburse Sellers for all reasonable,
out-of-pocket costs and expenses incurred by Sellers in connection with Sellers’
obligations under this Section 12.22 (it being acknowledged that Seller will
incur costs to a third-party administrator or accountant for the preparation,
review and other requirements of Sellers hereunder), and (v) Purchaser agrees to
defend, indemnify and hold Sellers harmless from any liability, damages, or
costs, including (without limitation) reasonable attorneys' fees, that may
result from Sellers providing such information and documentation under this
Section 12.22, unless arising as a result of the negligence or willful
misconduct of Sellers.

B.Inasmuch as any adjustments to Sellers’ books and records are required to
conform to generally accepted accounting principles ("GAAP"), Purchaser has
agreed, at its expense, to have its auditors convert Sellers’ books and records
to GAAP, prior to Sellers executing the Representation Letter, and Sellers
agrees to so execute the Representation Letter following Sellers’ review and
approval of any adjustments of its books and records by Purchaser's auditors.

C.The provisions of this Section 12.22 shall survive Closing.

 

I-24

--------------------------------------------------------------------------------

 

 

 

[SIGNATURE PAGES AND EXHIBITS TO FOLLOW]




I-25

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
PURCHASE AND SALE AGREEMENT
BY AND AMONG
UNIVERSITY BOULEVARD STORAGE, LLC,

ARDREY KELL STORAGE, LLC,

HYDRAULIC ROAD STORAGE, LLC,
AND
SST IV ACQUISITIONS, LLC

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.

SELLERS:

 

 

Date executed by Sellers

 

October 16, 2019

UNIVERSITY BOULEVARD STORAGE, LLC, a South Carolina limited liability company

 

By:

/s/ William H. Theus

Name:

William H. Theus

Title:

President

 

ARDREY KELL STORAGE, LLC, a South Carolina limited liability company

By:

/s/ William H. Theus

Name:

William H. Theus

Title:

President

 

HYDRAULIC ROAD STORAGE, LLC, a South Carolina limited liability company

By:

/s/ William H. Theus

Name:

William H. Theus

Title:

President

PURCHASER:

 

 

Date executed by Purchaser

 

 

October 16, 2019

SST IV ACQUISITIONS, LLC, a Delaware limited liability company

By:

/s/ Michael S. McClure

Name:

Michael S. McClure

Title:

President




I-26

--------------------------------------------------------------------------------

 

JOINDER BY ESCROW AGENT

Escrow Agent has executed this Agreement in order to confirm that Escrow Agent
shall hold the Earnest Money required to be deposited under this Agreement and
the interest earned thereto, in escrow, and shall disburse the Earnest Money,
and the interest earned thereon, pursuant to the provisions of this Agreement.

FIDELITY NATIONAL TITLE INSURANCE COMPANY

 

 

Date executed by Escrow Agent

 

October ____, 2019

 

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

 

 

I-27